Citation Nr: 9934908	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-37 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for hernia.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for hypertension.

6.  Determination of proper initial rating for the residuals 
of a gunshot wound of the left calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran served from April 1967 to 
April 1969. 

The Board notes that, in a June 1999 VA form 21-4138 
(Statement in Support of Claim), the veteran requested an 
appeal hearing at the RO.  As a result, a hearing was 
scheduled for September 7, 1999.  However, although the 
veteran's mailed hearing notice was not returned as 
undeliverable, the veteran failed to appear for the hearing 
and there was no request by either the veteran or his 
representative to reschedule the hearing.  As such, the 
veteran's request for an appeal hearing will be considered 
withdrawn and the Board will proceed with its review on the 
present record.  See 38 C.F.R. § 20.702 (1999).

In addition, as the Board finds that further development is 
necessary with respect to the claims of service connection 
for a skin disorder, to include as due to Agent Orange 
exposure, and determination of proper initial rating for the 
residuals of a gunshot wound of the left calf, these issues 
will be addressed in the REMAND portion of this decision.





FINDINGS OF FACT

1.  There is no competent medical evidence which indicates 
the veteran currently has a hernia related to his period of 
service.

2.  There is no competent medical evidence which indicates 
the veteran currently has a left hip disorder related to his 
period of service.

3.  There is no competent medical evidence which indicates 
that the veteran's heart disorder is related to his period of 
service.

4.  There is no competent medical evidence which indicates 
that the veteran's hypertension is related to his period of 
service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hernia is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The veteran's claim of entitlement to service connection 
for a left hip disorder is not well grounded.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

3.  The veteran's claim of entitlement to service connection 
for a heart disorder is not well grounded.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (1999).

4.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, generally, one 
year, as in the case of hypertension and organic heart 
disease.  38 U.S.C.A. § 1112 (West 1991);  38 C.F.R. 
§§ 3.307, 3.309 (1999).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements to well ground 
his/her claim(s).  First, there must be competent evidence of 
a current disability. Second, there must be medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  Lastly, there must be 
medical evidence of a nexus or relationship between the in-
service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  In determining 
whether a claim is well grounded, the truthfulness of the 
evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

II.  Service Connection for Hernia.

With respect to the evidence of record, the veteran's service 
medical records contain May 1968 notations indicating the 
veteran complained of pain in the pubic area associated with 
"pulling his legs out" since Vietnam, which would cease 
upon rest.  Upon examination, no evidence of swelling, 
tenderness, or of a hernia were found; and the veteran's 
diagnosis was prostatitis.  In addition, the service records 
include a March 1969 Report of Medical History in which the 
veteran reported he had a rupture/hernia; however, the 
veteran's discharge examination was negative for a diagnosis 
of hernia or any indication that the veteran was in fact 
treated for a hernia during his service.

The post service medical evidence includes an April 1996 VA 
examination report which, in its addendum section, indicates 
the veteran reported occasional discomfort in the inguinal 
area.  However, upon examination, he was negative for any 
evidence of hernia or laxity of the inguinal ring on either 
side.  The report also notes the veteran noted he had been 
told he had a hernia, and so he was referred to the surgery 
department for further evaluation. 

Moreover, medical records from the John Cochran VA Medical 
Center (VAMC) dated from December 1995 to March 1999 contain 
October 1996 notations indicating  the veteran reported he 
had a hernia; however, these notations are devoid of any 
indication that the veteran was in fact diagnosed with such a 
hernia at that time.

After a review of the evidence of record, the Board finds 
that the veteran has not submitted objective medical evidence 
showing that he currently has a hernia which is related to 
his period of service.  Specifically, he has failed to 
satisfy an essential element necessary to well ground his 
claim, which is the existence of a disability of service 
origin.  A well-grounded claim must be supported by evidence, 
not merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Thus, in the absence of competent medical 
evidence to support the claim of service connection for 
hernia, the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, and 
the claim will be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a).

III.  Service Connection for a Left Hip Disorder.

The veteran's service medical records contain a March 1969 
Report of Medical History in which the veteran reported he 
had pain in the right hip and left leg; however, neither the 
March 1969 report nor the remaining of the veteran's service 
records contain a diagnosis of a left hip disorder.

The post service medical evidence includes an April 1996 VA 
examination report which, in its addendum section, indicates 
the veteran reported he did not have any hip complaints, but 
had occasional discomfort in the inguinal area.  However, 
upon examination, the veteran was not diagnosed with a left 
hip disorder.  Additionally, medical records from the John 
Cochran VAMC dated from December 1995 to March 1999 contain a 
March 1996 radiology report which reveals the veteran failed 
to show any evidence of left hip fracture, dislocation, or 
other bone or joint abnormalities.

After a review of the evidence of record, the Board finds 
that the veteran has not submitted objective medical evidence 
showing that he currently has a left hip disorder which is 
related to his period of service.  Specifically, he has 
failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a disability of 
service origin.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Thus, in the absence of competent 
medical evidence to support the claim of service connection 
for a left hip disorder, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded, and the claim will be denied on that basis.  
See 38 U.S.C.A. § 5107(a).

IV.  Service Connection for a Heart Disorder.

The veteran's service medical records are negative for any 
complaints of or treatment for heart problems.  However, 
medical records from the John Cochran VAMC dated from 
December 1995 to March 1999 contain various notations 
indicating the veteran was treated for or diagnosed with 
various heart disorders.  Specifically, April 1996 notations 
show that, upon a stress test, the veteran presented evidence 
of small inferoapical ischemia.  October 1996 notations 
reveal he had multiple congenital heart disease risk factors, 
including smoking.  December 1996 notations include a 
diagnosis of coronary artery disease.  September 1998 records 
note a diagnosis of ischemic heart disease.  And, January 
1999 notations reveal the veteran had atypical chest pain for 
the prior eight months.  However, neither these medical 
records, nor the remaining medical evidence in the claims 
file contain any indication that the veteran's heart problems 
are linked to his service. 

After a review of the evidence of record, the Board finds 
that the veteran has not submitted objective medical evidence 
showing that his heart disorder is related to his period of 
service.  Specifically, he has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a nexus between his current heart disorder and 
his service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

In addition, the Board finds that the earliest evidence of 
record that the veteran was treated for or diagnosed with a 
heart disorder is contained in the records from the John 
Cochran VAMC dated from December 1995 to March 1999, which 
are dated more than 25 years after the veteran's discharge.  
As such, the Board finds that the evidence does not show the 
veteran's heart disorder became manifest to a compensable 
degree within a one year period of his discharge from 
service, and thus, he is not entitled to an award of service 
connection on a presumptive basis under 38 C.F.R. § 3.307 and 
3.309.  As well, given this 25 year gap, the chronicity 
provisions of 38 C.F.R. § 3.303(b) are not for application in 
this case.

Therefore, in the absence of competent medical evidence to 
support the claim of service connection for heart disorder, 
the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, and 
the claim will be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a).

V.  Service Connection for Hypertension.

The veteran's service medical records contain a January 1967 
examination report showing the veteran's blood pressure was 
130/78, and his discharge examination indicates his blood 
pressure was 100/70.  No indication that the veteran was 
diagnosed with hypertension is found in these records.

As to the post-service medical evidence, medical records from 
the John Cochran VAMC dated from December 1995 to March 1999 
contain various notations indicating the veteran was treated 
for or diagnosed with hypertension.  Specifically, August 
1996 notations show the veteran was diagnosed with 
hypertension.  December 1996 notations show his blood 
pressure was 170/98.  And, a hospitalization summary for the 
period including from November 1998 to December 1998 reveals 
the veteran reported he had high blood pressure, and so he 
was recommended to attend his medical appointment for such 
condition the day after his discharge from the hospital.

After a review of the evidence of record, the Board finds 
that the veteran has not submitted objective medical evidence 
showing that his hypertension is related to his period of 
service.  Specifically, he has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a nexus between his current hypertension and his 
service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

In addition, the Board finds that the earliest evidence of 
record that the veteran was treated for or diagnosed with 
hypertension is contained in the records from the John 
Cochran VAMC dated from December 1995 to March 1999, which 
are dated more than 25 years after the veteran's discharge.  
As such, the Board finds that the evidence does not show the 
veteran's hypertension became manifest to a compensable 
degree within a one year period of his discharge from 
service, and thus, he is not entitled to an award of service 
connection on a presumptive basis under 38 C.F.R. § 3.307 and 
3.309.  As well, given this 25 year gap, the chronicity 
provisions of 38 C.F.R. § 3.303(b) are not for application in 
this case.

Therefore, in the absence of competent medical evidence to 
support the claim of service connection for hypertension, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, and the 
claim will be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a).

VI.  Conclusion.

The Board has taken into consideration the various written 
statements submitted by the veteran and his representative 
tending to link his claimed disorders to his period of 
service.  While the Board acknowledges the sincerity of these 
statements, the Board notes that neither the veteran or his 
representative, as lay persons, are qualified to offer a 
medical opinion regarding the etiology of the veteran's 
claimed disorders, nor are they qualified to fulfill the 
nexus requirement.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit, supra, in which the Court held 
that a veteran does not meet the burden of presenting 
evidence of a well grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer such 
medical opinions).  See generally Clyburn v. West, 12 Vet. 
App. 296 (1999). 

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the above 
claims.  See Epps, supra.  There is nothing in the text of 
section 5107 to suggest that VA has a duty to assist the 
claimant until he or she meets his or her burden of 
establishing "well grounded" claims.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.

The Board acknowledges the record contains a November 1995 
letter from the RO to David B. Walker, D.O., requesting the 
veteran's treatment records.  However, such treatment records 
are not included in the present record.  In this respect, the 
Board notes that it is the veteran's ultimate responsibility 
to provide the medical records of the above mentioned private 
health care provider, and suggests to the veteran to submit 
such private records as they may assist him in well grounding 
his claims of service connection.  See 38 U.S.C.A. § 5103 
(West 1991); see generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  The veteran is reminded that he also has 
an obligation to assist in the adjudication of his claim.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran 
must be prepared to meet his obligations by cooperating with 
the VA's efforts by submitting to VA all medical evidence 
supporting his claim, including any applicable records from 
the Social Security Administration (SSA).  Olson v. Principi, 
3 Vet. App. 480 (1992); see Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (holding that once a claimant has established 
that he/she has a well grounded claim, the VA's duty to 
assist under 38 U.S.C.A. § 5107(a) includes the duty to 
obtain records in the control of a government agency, such as 
in the case of the SSA, which have been specifically 
identified by the claimant as facially relevant and material 
to the claim).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded 
claims of service connection, and the reasons for which his 
claims have failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hernia is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a left hip disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a heart disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension is denied.


REMAND

With respect to the claim of service connection for a skin 
disorder, to include as due to Agent Orange exposure, the law 
is clear that a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed to an herbicide agent, 
unless affirmative evidence establishes that the veteran was 
not exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Thus, service connection may be presumed 
for residuals of exposure to Agent Orange by showing two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam War era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must 
be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).

However, a veteran can also establish service connection for 
residuals of exposure to Agent Orange by showing that a 
current disorder is, in fact, causally linked to such 
exposure.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 
1994), citing 38 C.F.R. § 3.303.  In Combee, the United 
States Court of Appeals for the Federal Circuit held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
That is, the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116.

In this regard, in response to a July 1997 letter from the 
RO, the veteran noted in an August 1997 VA form 21-4138 
(Statement in Support of Claim) that he was treated for his 
skin condition at the John Cochran VAMC from 1974 to the 
present.  Subsequently, in an October 1997 letter, the RO 
indicated to the veteran that, as the evidence showed he was 
discharged from service in 1969 and he reported he was first 
treated in 1974, he had failed to show a continuity of 
symptomatology.  As such, the RO would not take further 
action until the veteran submitted evidence showing a 
continuity of treatment since his discharge.

Taking into consideration the above factors, the Board notes 
that the United States Court of Veterans Appeals (Court) has 
held that VA has constructive knowledge of documents 
generated by VA medical facilities even if the said records 
were not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, 
the VA General Counsel held that when a decision is entered 
on or after July 21, 1992, a failure to consider records 
which were in VA's possession at the time of that decision, 
although not actually in the record before the RO, may 
constitute clear and unmistakable error, if such failure 
affected the outcome of the claim.  The date July 21, 1992, 
was chosen as that was the date the Court announced the 
constructive knowledge rule in Bell.  See VAOPGCPREC 12-95.  
Therefore, as the record already contains the veteran's 
medical records from the John Cochran VAMC dated from 
December 1995 to March 1999, the RO should obtain the 
veteran's treatment records from this facility for the period 
including from January 1974 to December 1995.  If such 
records cannot be obtained, the record on appeal must contain 
documentation indicating that such treatment records are 
unavailable.

With respect to the claim for determination of proper initial 
rating for the residuals of a gunshot wound of the left calf, 
the Board finds that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991). See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim.  
However, as the Board is not satisfied that this claim has 
been sufficiently developed by the RO, the veteran's claim is 
remanded for a VA examination in order to better determine 
the nature and severity of the veteran's left calf 
disability.  See 38 U.S.C.A. § 5107(a) (West 1991).

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should attempt to obtain the 
veteran's treatment records from the 
John Cochran VAMC from January 1974 to 
December 1995.  If the search for these 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility indicating that these records 
were not available.

2.  The RO should schedule the veteran 
for a VA examination with an appropriate 
specialist in order to ascertain the 
nature and severity of his residuals of 
a gunshot wound of the left calf.  Any 
and all indicated evaluations, studies, 
and tests, including x-ray examinations, 
deemed necessary by the examiner should 
be accomplished.  The examiner should 
review all pertinent records in the 
veteran's claims file, and a copy of 
this REMAND prior to the examination.  
All clinical manifestations of the 
service connected disabilities should be 
noted.  The examiner should provide the 
complete rationale on which his/her 
opinions are based.  And, since it is 
important that each disability be viewed 
in relation to its history, the 
veteran's claims file must be made 
available to the examiner for review 
before and during the examination.

3.  The RO should review the written 
medical report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.  

4.  After completion of the above 
development, the RO should readjudicate 
the veteran's claims of service 
connection for a skin disorder, to 
include as due to Agent Orange exposure, 
and determination of proper initial 
rating for the residuals of a gunshot 
wound of the left calf, in light of any 
additional evidence.  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
be afforded an opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







